Citation Nr: 1743314	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-49 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a September 2011 correspondence, the Veteran withdrew his request for a Board hearing.

In April 2013, the Board, in pertinent part, remanded the issue on appeal for additional development.  In September 2016, the Board again remanded the issue on appeal to provide a VA examination for the Veteran's service-connected left knee disability.  In May 2017, the Board again remanded the issue on appeal to provide another VA examination in compliance with the September 2016 remand instructions.  As discussed below, there has not been substantial compliance with the September 2016 and May 2017 remand instructions, so the matter must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In May 2017, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left knee to obtain a VA examination that complied the September 2016 remand instructions which required a VA examination that complied with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  To comply with the September 2016 decision, the examiner was instructed to test the Veteran's traumatic arthritis of the left knee for pain on both active and passive range of motion, in weight-bearing and nonweight-bearing and if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the examiner of the May 2017 VA examination did not conduct testing on passive motion or in weight-bearing and nonweight-bearing on account of the Veteran wearing a brace on the left knee, preventing an adequate examination.  Therefore, the Board finds that there has not been substantial compliance with its remand instructions, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the examiner repeatedly noted she could not offer an opinion regarding flare-ups and pain on passive range of motion and non-weight bearing testing either because to do so would be mere speculation or because the examination was not conducted during a flare-up.  The examiner stated she examined the Veteran in-person and reviewed the Veteran's available medical records (CPRS, Virtual VA, VBMS).  However, the examiner did not explain the basis for her conclusion that a non-speculative opinion could not be offered.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Sharp v. Shulkin, No. 16-1385, 2017 Vet. App. LEXIS 1266.  Therefore, the Board finds that the VA examination report to be inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his traumatic arthritis of the left knee that are not currently of record.  All records/responses must be associated with the electronic claims file.  

2.  After completing the above, to the extent possible, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current nature and severity of the traumatic arthritis of the left knee.  Provide the Veteran's claims file, including a copy of this REMAND, to the examiner for review.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and the paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  The examiner should identify when specific facts cannot be determined.

A complete rationale for any opinion expressed must be provided.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




